                               Case 19-22454      Doc 12       Filed 10/01/19       Page 1 of 37




                                        IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF MARYLAND
                                                   BALTIMORE DIVISION
                 In re:
                 CATHERINE S SMITH,                                                CHAPTER 7
                                   DEBTOR.                                         CASE NO. 19-22454
                 SPECIALIZED LOAN SERVICING LLC, AS
                 SERVICING AGENT FOR STRUCTURED ASSET
                 SECURITIES CORPORATION MORTGAGE PASS-
                 THROUGH CERTIFICATES, SERIES 2006-BC4,
                 U.S. BANK NATIONAL ASSOCIATION, AS
                 TRUSTEE,
                            MOVANT,
                 vs.
                 CATHERINE S SMITH
                 and CHARLES R. GOLDSTEIN, TRUSTEE,
                                   RESPONDENTS.
                              MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                     (REAL PROPERTY LOCATED AT 339 OVERLEA PL, ABINGDON, MD 21009)
                          Specialized Loan Servicing LLC, as servicing agent for Structured Asset Securities
                 Corporation Mortgage Pass-Through Certificates, Series 2006-BC4, U.S. Bank National
                 Association, as Trustee (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. §362, for
                 relief from the automatic stay with respect to certain real property of the Debtor having an
                 address of 339 Overlea Pl, Abingdon, MD 21009 (the “Property”), for all purposes allowed by
                 the Note (defined below), the Deed of Trust (defined below),and applicable law, including but not
                 limited to the right to foreclose. In further support of this Motion, Movant respectfully states:
                          1.       A petition under Chapter 7 of the United States Bankruptcy Code was filed with
                 respect to the Debtor on September 18, 2019.
                          2.       The Debtor, Catherine Smith, has executed and delivered or is otherwise
                 obligated with respect to that certain promissory note in the original principal amount of
                 $235,600.00 (the “Note”). A copy of the Note is attached hereto as Exhibit A.
                          3.       Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations
                 (collectively, the “Obligations”) of the Debtor under and with respect to the Note and the Deed of
                 Trust are secured by the Property and the other collateral described in the Deed of Trust. The
                 lien created by the Deed of Trust was perfected by recording of the Deed of Trust in the office of
                 the Clerk of the County of Harford, Maryland. A copy of the recorded Deed of Trust is attached
                 hereto as Exhibit B.




File No. 47301
             Case 19-22454           Doc 12      Filed 10/01/19       Page 2 of 37



        4.           Specialized Loan Servicing LLC services the loan on the Property referenced in
this Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or
the Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged
property, the foreclosure will be conducted in the name of Movant or Movant’s successor or
assignee. Movant, directly or through an agent, has possession of the Note. The Note is either
made payable to Movant or has been duly endorsed.                Movant is the original mortgagee or
beneficiary or the assignee of the Mortgage/Deed of Trust.
        5.           The Debtor statement of intent indicates the Property is to be surrendered.
        6.           As of September 30, 2019, the unpaid principal balance due is $211,030.48 and
the approximate outstanding amount of Obligations less any partial payments or suspense
balance is $251,941.83.
        7.           The following chart sets forth the number and amount of payments due pursuant
to the terms of the Note as of September 30, 2019:
  Number of            From                    To               Monthly Payment        Total Amounts
  Payments                                                      Amount                 Delinquent
  13                   04/01/2017              04/01/2018       $1,827.37              $23,755.81
  12                   05/01/2018              04/01/2019       $1,856.49              $22,277.88
  5                    05/01/2019              09/01/2019       $1,841.69              $9,208.45
  Less partial payments:                                                               ($1,321.49)
                                                                  Total Payments:      $53,920.65

        8.           As of September 30, 2019, the total arrearage/delinquency is $54,241.63,
consisting of (i) the foregoing total of payments in the amount of $53,920.65, plus (ii) the following
fees:
        Fee Description                                            Amount
        Late Charges                                               $320.04
        Attorney’s Costs                                           $0.94

        9.           A payment history is attached hereto as Exhibit 1.
        10.          The estimated value of the Property is $180,000.00. The basis for such valuation
is: Debtor's Schedules, a copy of which is attached hereto as Exhibit C.
        11.          Cause exists for relief from the automatic stay for the following reasons:
                i.           Movant’s interest in the Property is not adequately protected.
               ii.           Pursuant to 11 U.S.C. §362(d)(2)(A), the Debtor has no equity in the
                             Property; and pursuant to §362(d)(2)(B), the Property is not necessary
                             for an effective reorganization.


        WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the
stay and granting the following:
        1.           Relief from the stay for all purposes allowed by applicable law, the Note, and the
Deed of Trust, including but not limited to allowing Movant to proceed under applicable non-
             Case 19-22454       Doc 12     Filed 10/01/19       Page 3 of 37



bankruptcy law to enforce its remedies to foreclose upon and obtain possession of the Property
and any and all other collateral pledged under the Deed of Trust.
        2.       That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
        3.       For such other relief as the Court deems proper.


        Dated: October 1, 2019

                                                SPECIALIZED LOAN SERVICING LLC, AS
                                                SERVICING AGENT FOR STRUCTURED ASSET
                                                SECURITIES   CORPORATION      MORTGAGE
                                                PASS-THROUGH      CERTIFICATES,   SERIES
                                                2006-BC4,    U.S.    BANK       NATIONAL
                                                ASSOCIATION, AS TRUSTEE


                                                By: /s/ MICHAEL T. FREEMAN
                                                Randa S. Azzam, Esquire, Bar No. 22474
                                                John E. Driscoll, Esquire, Bar No. 17161
                                                Michael T. Freeman, Esquire, Bar No. 19131
                                                Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                                Nisha R. Patel, Esquire, Bar No. 20997
                                                Samuel I. White, P.C.
                                                1804 Staples Mill Road, Suite 200
                                                Richmond, VA 23230
                                                Tel: (804) 290-4290
                                                Fax: (804) 290-4298
                                                mfreeman@siwpc.com

                                 CERTIFICATE OF SERVICE

         I certify that on October 1, 2019, the foregoing Motion was served via CM/ECF on Charles
R. Goldstein, Trustee, and Edward C. Christman, Jr., Counsel for Debtor, at the email addresses
registered with the Court, and that a true copy was mailed via first class mail, postage prepaid, to
Catherine S Smith, Debtor, 339 Overlea Place, Abingdon, MD 21009.

                                                /s/ MICHAEL T. FREEMAN
                                                Michael T. Freeman, Esquire
                                                Samuel I. White, P. C.
          Case 19-22454          Doc 12      Filed 10/01/19      Page 4 of 37




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                BALTIMORE DIVISION
In re:
CATHERINE S SMITH,                                               CHAPTER 7
                DEBTOR.                                          CASE NO. 19-22454
SPECIALIZED  LOAN   SERVICING    LLC,   AS
SERVICING AGENT FOR STRUCTURED ASSET
SECURITIES CORPORATION MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2006-BC4, U.S.
BANK NATIONAL ASSOCIATION, AS TRUSTEE,
                MOVANT,
vs.
CATHERINE S SMITH
and CHARLES R. GOLDSTEIN, TRUSTEE,
                RESPONDENTS.

          NOTICE OF MOTION AND OPPORTUNITY TO OBJECT TO MOTION
         FOR RELIEF FROM THE AUTOMATIC STAY AND HEARING THEREON
        Specialized Loan Servicing LLC, as servicing agent for Structured Asset Securities
Corporation Mortgage Pass-Through Certificates, Series 2006-BC4, U.S. Bank National
Association, as Trustee (“Movant”), has filed papers with the court seeking relief from the
automatic stay of 11 U.S.C. §362(a) to enable it to proceed to foreclose on its Deed of Trust
referencing the subject property known as 339 Overlea Pl, Abingdon, MD 21009. Your rights
may be affected. You should read these papers carefully and discuss them with your lawyer, if
you have one in this bankruptcy case. (If you do not have a lawyer, you may wish to consult
one.).

        If you do not want the court to grant the motion for relief from the stay, or if you want the
court to consider your views on the motion, then by October 15, 2019 (parties served by mail
may add three (3) additional days to the response deadline) you or your lawyer must file a written
response with the Clerk of the Bankruptcy Court explaining your position and mail a copy to:

                Michael T. Freeman                        Charles R. Goldstein
                1804 Staples Mill Road                    111 S. Calvert St.
                Suite 200                                 Suite 1400
                Richmond, VA 23230                        Baltimore, MD 21202

          If you mail a copy rather than deliver your response to the Clerk of the Bankruptcy Court
for filing, you must mail it early enough so that the Court will receive it by the date stated above.

       The hearing is scheduled for November 22, 2019 at 9:15 AM, in the United States
Bankruptcy Court for the District of Maryland, 101 West Lombard Street, Baltimore, MD 21201,
Courtroom 1-B.

IF YOU OR YOUR LAWYER DO NOT TAKE THESE STEPS BY THE DEADLINE, THE COURT
MAY DECIDE THAT YOU DO NOT OPPOSE THE RELIEF SOUGHT IN THE MOTION AND
MAY GRANT OR OTHERWISE DISPOSE OF THE MOTION BEFORE THE SCHEDULED
          Case 19-22454         Doc 12     Filed 10/01/19      Page 5 of 37



HEARING DATE.


DATE SERVED: October 1, 2019

                                               By: /s/ MICHAEL T. FREEMAN
                                               Randa S. Azzam, Esquire, Bar No. 22474
                                               John E. Driscoll, Esquire, Bar No. 17161
                                               Michael T. Freeman, Esquire, Bar No. 19131
                                               Daniel J. Pesachowitz, Esquire, Bar No. 14906
                                               Nisha R. Patel, Esquire, Bar No. 20997
                                               Samuel I. White, P.C.
                                               1804 Staples Mill Road, Suite 200
                                               Richmond, VA 23230
                                               Tel: (804) 290-4290
                                               Fax: (804) 290-4298
                                               mfreeman@siwpc.com




                                  CERTIFICATE OF SERVICE

        I certify that on October 1, 2019, the foregoing Notice of Motion was served via CM/ECF on
Charles R. Goldstein, Trustee, and Edward C. Christman, Jr., Counsel for Debtor, at the email
addresses registered with the Court, and that a true copy was mailed via first class mail, postage
prepaid, to Catherine S Smith, Debtor, 339 Overlea Place, Abingdon, MD 21009.

                                               /s/ MICHAEL T. FREEMAN
                                               Michael T. Freeman, Esquire
                                               Samuel I. White, P. C.
Case 19-22454   Doc 12   Filed 10/01/19   Page 6 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 7 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 8 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 9 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 10 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 11 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 12 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 13 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 14 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 15 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 16 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 17 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 18 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 19 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 20 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 21 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 22 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 23 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 24 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 25 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 26 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 27 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 28 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 29 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 30 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 31 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 32 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 33 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 34 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 35 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 36 of 37
Case 19-22454   Doc 12   Filed 10/01/19   Page 37 of 37
